DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 has been considered by the examiner.

Claim Objections
Claims 15–19 are objected to because of the following informalities:  in claim 15, it is unclear in the claim itself what “VCL” refers to.  Claims 16–19 are objected to because they depend on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 20 recites the limitation "the plurality of first connection lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 13–14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11, and 12 of U.S. Patent No. 11, 316,001 (hereinafter, the ‘011 Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 11 and 13–14 of the instant application are found in claims 5, 11 and 12 of the ‘011 Patent.  

Claim 1 of the Instant Application
Claim 5 of the ‘001 Patent
A display device comprising:
Claim 1
A display device comprising:
a display area;
a display panel including a display area
a non-display area disposed at a periphery of the display area;
a non-display area disposed at a periphery of the display area, 
a pad area protruding from the non-display area in a first direction;
and a pad area disposed at a side of the non-display area;
a plurality of data lines disposed in the display area and extending in a second direction which intersects the first direction;
data lines disposed in the display area of the display panel along a second direction which intersects a first direction;
plurality of connection lines disposed in the display area and extending in the first direction,
connection lines disposed in the display area of the display panel along the first direction;

and a first power supply line disposed in the display area of the display panel and receiving a first power supply voltage,
wherein a connection line among the plurality of connection lines is connected to a data line among the plurality of data lines via a connection hole located in the display area.
wherein a first data line among the data lines is connected to a first connection line among the connection lines via a first connection hole located in the display area,

and the first connection line overlaps the first power supply line, and the first connection hole is disposed in an overlapping area of the first data line and the first power supply line.
a plurality of scan lines disposed in the display area and extending in the first direction;
Claim 5
The display device of claim 1, further comprising: scan lines disposed in the display area of the display panel along the first direction; 

a first gate metal layer including the scan lines; a first source metal layer disposed on the first gate metal layer, the first source metal layer including the first data line; and a second gate metal layer disposed between the first gate metal layer and the first source metal layer, the second gate metal layer including the first power supply line.


Similarly, the limitations of claims 11 and 13–14 of the instant application are found in claims 11 and 12 of the ‘001 Patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 10,971,107, in view of Jeong, US 2019/0206976, in view of Song, US 2017/0123506. 



Regarding Claim 1, Chen (Fig. 4, annotated below) teaches “a display device comprising: 
-a display area (display area 420); 
-a non-display area disposed at a periphery of the display area (e.g., Non-display area, as shown in the Figure below, is at the periphery of display area 420); 
-a plurality of scan lines disposed in the display area and extending in the first direction (e.g., Scan lines 421-423 extend vertically); 
-a plurality of data lines disposed in the display area and extending in a second direction which intersects the first direction (e.g., Data lines 424–426 extend horizontally, which is considered a “second direction” intersecting the first direction); 
-a plurality of connection lines disposed in the display area and extending in the first direction (e.g., The portion of connection lines 461–463 that is disposed in display area 420 and extend in the vertical direction are considered a “plurality of connection lines”), wherein a connection line among the plurality of connection lines is connected to a data line among the plurality of data lines (e.g., Connection lines 461–463 are connected to the data lines 424–426, respectively). 


    PNG
    media_image1.png
    700
    930
    media_image1.png
    Greyscale


Chen does not teach “a pad area protruding from the non-display area in a first direction.” 

However, Jeong (Fig. 2) teaches the concept of a pad area protruding from the non-display area in a first direction (e.g., Driver area DRA and BP are together considered a “pad portion” protruding from the peripheral area PA).  Applying this concept to Chen, the pad area, as shown in the annotated Figure above, would be protruding from element 420.  In other words, there would be no space between elements 410 and 420.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Jeong.  This arrangement allows for a more compact display since the gap between elements 410 and 420 would be eliminated. 

Chen in view of Jeong does not teach “via a connection hole located in the display area.”

However, Song (Fig. 3) teaches the concept of a signal line connected to a connecting line in the display area through a hole (e.g., Gate lines 102 connected to gate connecting lines 122 through via 502).  In the combined invention, the connecting lines of Chen would be connected to the data lines through a via in the display area (e.g., where the node is at the intersection of the connecting lines and data lines).  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong with the above teachings of Song.  Vias are well-known in the art as a way to connect to signal lines. 

Regarding Claim 2, Chen in view of Jeong and in further view of Song teaches the display device of claim 1.

Chen (Fig. 4) further teaches “wherein the plurality of connection lines do not overlap the plurality of scan lines” (e.g., Connection lines 461–463 do not overlap scan lines 421–423).

Regarding Claim 4, Chen in view of Jeong and in further view of Song teaches the display device of claim 1, 

Jeong (Fig. 3A) further teaches “wherein the first connection hole penetrates at least one insulating film disposed between the first connection line and the first data line” (e.g., CDL1 is connected to DL1 through a hole; par. 0063.  The hole penetrates through insulating layer 140). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong and in further view of Song with the above additional teachings of Jeong.  The hole in the insulating film of Jeong allows the connection line and data line to be electrically connected in one area while insulated from each other in the remaining portion. 

Regarding Claim 20, Chen in view of Jeong and in further view of Song teaches the display device of claim 1.

Chen (Fig. 4) further teaches “wherein the plurality of first connection lines do not overlap the plurality of scan lines” (e.g., Connection lines 461–463 do not overlap scan lines 421–423).

It should be noted that claim 20 is very similar in scope to claim 2. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong and in further view of Song, as applied to claim 1 above, and in further view of Bai, US 2020/0135148. 

Regarding Claim 3, Chen in view of Jeong and in further view of Song teaches the display device of claim 1, but does not teach “wherein a length of the display area in the first direction is smaller than a length of the display area in the second direction.”

However, Bai (Fig. 4) teaches the concept of a display in which the length vertically (first direction) is smaller than the length vertically (second direction) (e.g., Display 21 is shaped as a rectangle so that the width is smaller than the length).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong and in further view of Song with the above teachings of Bai.  A horizontal display may be more desirable to the user.  For example, a horizontal display is ideal for laptops and televisions.  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong and in further view of Song, as applied to claim 1 above, and in further view of Bong, US 2018/0174553.  

Regarding Claim 11, Chen in view of Jeong and in further view of Song teaches the display device of claim 1, but does not teach “further comprising: 
a first scan driver disposed in a portion of the non-display area at a first outer side of the display area; and 
a second scan driver disposed in a portion of the non-display area at a second outer side of the display area.”

However, Bong (Fig. 1) teaches “further comprising: 
-a first scan driver (130a) disposed in a portion of the non-display area at a first outer side of the display area (e.g., Scan driver 130a is disposed on a left hand side of the display); and
-second scan driver (130b) disposed in a portion of the non-display area at a second outer side of the display area (e.g., Scan driver 130b is disposed on a right hand side of the display).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong and in further view of Song with the above features of Bong.  Bong teaches that symmetrical gate drivers helps eliminate luminance differences between the left and right sides in large displays (par. 0005-0006). 

Regarding Claim 13, Chen in view of Jeong and in further view of Song and in further view of Bong teaches the display device of claim 11.

Bong (Fig. 1) further teaches “wherein the first scan driver (130a) is connected to odd-numbered scan lines among the plurality of scan lines (e.g., Scan driver 130a is connected to the odd scan lines), and the second scan driver (130b) is connected to even-numbered scan lines among the plurality of scan lines (e.g., Scan driver 130b is connected to even scan lines).

The same rationale used to combine Chen in view of Jeong and in further view of Song with Bong stated in claim 11 applies here and will not be repeated. 

Claims 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong and in further view of Song, as applied to claim 1 above, and in further view of Choi, US 2016/0111057. 

Regarding Claim 8, Chen in view of Jeong and in further view of Song teaches the display device of claim 1, but does not teach “further comprising: 
a scan driver disposed in a portion of the non-display area between the display area and the pad area, and connected to the plurality of scan lines.”
However, Choi (Fig. 1) teaches the concept of a gate driver (120) arranged vertically beneath a data driver (130).  Applying this concept to Chen in view of Song, the gate driver 411 of Chen would be positioned underneath source driver 412.  For example, a person of ordinary skill in the art could dispose the gate driver to be in the non-display area of Chen (as annotated in Figure 1 above) and positioned in between the pad area, which would consist of only the source driver 412, and the display area.  In addition, the gate driver of Choi would be connected to the scan lines.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong and in further view of Song with the above features of Choi.  Positioning the gate driver underneath the source driver, as opposed to side-by-side as Chen teaches, allows for a more compact display device. 

Regarding Claim 10, Chen in view of Jeong and in further view of Song teaches the display device of claim 1, but does not teach “further comprising: 
a scan driver disposed in a portion of the non-display area at a first outer side of the display area, and wherein the plurality of connection lines do not overlap the scan driver.”
However, Choi (Fig. 1) teaches the concept of a gate driver (120) arranged vertically beneath a data driver (130).  Applying this concept to Chen in view of Song, the gate driver 411 of Chen would be positioned underneath source driver 412.  For example, a person of ordinary skill in the art could dispose the gate driver to be in the non-display area of Chen (as annotated in Figure 1 above) and positioned in between the pad area, which would consist of only the source driver 412, and the display area.  In addition, the connection lines, defined in claim 1 above, would be in the display area and therefore would not overlap the gate driver.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Jeong and in further view of Song with the above features of Choi.  Positioning the gate driver underneath the source driver, as opposed to side-by-side as Chen teaches, allows for a more compact display device. 

Regarding Claim 14, Chen in view of Jeong and in further view of Song and in further view of Choi teaches the display panel of claim 8.

Chen (Fig. 4) teaches “further comprising: 
a plurality of fan-out lines disposed in the pad area of the display panel and connected to the connection lines (e.g., The portion of connecting lines 461–463 outside of display area 420 is considered “a plurality of fan out lines”); and 
a display driver disposed in the pad area of the display panel and connected to the fan-out lines (e.g., Source driver 412 is disposed in the pad area and connected to the fan out lines).”

Allowable Subject Matter
Claims 5–7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15–19 are allowed over the prior art. 
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 5, Chen in view of Jeong and in further view of Song teaches the display device of claim 1.

Park (Fig. 5), US 2005/0140306, teaches “further comprising: 
a plurality of first power supply lines (510) extending in the first direction and receiving a first power supply voltage (e.g., Power line 510 extends vertically and receives a first power supply); and 
a plurality of second power supply lines (522) extending in the second direction and receiving a second power supply voltage (e.g., Power lines 522 extend horizontally and receive a second power supply).”

However, neither Chen, Jeong, Song, Park, nor the remaining prior art, teaches “which is higher than the first power supply voltage.”  For example, Park does not teach that voltage on second power lines 522 is greater than the voltage on the first power lines 510.  

Claims 6–7 are objected to because they depend on claim 5. 

Regarding Claim 9, Chen in view of Jeong and in further view of Song and in further view of Choi teaches the display device of claim 8. 

However, neither Chen, Jeong, Song, Choi, nor the remaining prior art, either alone or in combination, teaches “wherein the plurality of connection lines overlap the scan driver.”  In Chen, for example, the portion of the connection lines 461–463 in display area 420 do not overlap scan lines 421–423. 

Regarding Claim 12, Chen in view of Jeong and in further view of Song and in further view of Bongi teaches the display device of claim 11. 

However, neither Chen, Jeong, Song, Bong, nor the remaining prior art, either alone or in combination, teaches “wherein the plurality of connection lines overlap one of the first scan driver and the second scan driver.”

Regarding Claim 15, Chen (Fig. 4) teaches a display device (400) comprising: 
a display area (420); 
a non-display area disposed at a periphery of the display area (e.g., As shown in annotated Fig, 4 above, the non-display area is disposed at the periphery of the display area); 
a plurality of scan lines disposed in the display area and extending in the first direction (e.g., Scan lines 421–423 are disposed in the display area 420 and extend in a vertical direction); 
a plurality of data lines disposed in the display area and extending in a second direction which intersects the first direction (e.g., Data lines 424–426 are disposed in the display area 420 and extend in a horizontal direction); 
a plurality of first connection lines disposed in the display area and extending in the first direction (e.g., The portion of connecting lines 461–463 in display area 420 extend in a vertical direction).

Jeong (Fig. 2) further teaches “a pad area protruding from the non-display area in a first direction (e.g., Driver area DRA extends from peripheral area PA in the vertical direction). 

However, neither Chen, Jeong, nor the remaining prior art, either alone or in combination, teaches “a plurality of second connection lines disposed in the display area and extending in the second direction, wherein a first connection line among the plurality of first connection lines is connected to a second connection line (VCL) among the plurality of second connection lines.”

Claims 16–19 are allowed because they depend on claim 15. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 18, 2022